Title: From Thomas Jefferson to Thomas FitzSimons, 14 November 1792
From: Jefferson, Thomas
To: FitzSimons, Thomas



Sir
Philadelphia Nov. 14. 1792.

I happened to be out when Mrs. Jones did me the favor to call on me, but she left your letter, and as I do not know where to address to her I take the liberty of observing to you, that the Consuls of foreign powers residing with us, have no protection from the law of nations more than any other foreigners, they are open to the laws and tribunals of the country, may sue or be sued as other foreigners or natives. The government therefore cannot interpose either for or against them, but must leave them and their creditors or debtors to the ordinary course of the law. I take the liberty of asking you to communicate this to Mrs. Jones, & of assuring you of the sentiments of esteem with which I have the honor to be Sir your most obedt & most hble servt

Th: Jefferson

